

Exhibit 10.1




CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
2016 INCENTIVE PLAN
Originally adopted by the Board of Directors
On March 28, 2016;
approved by the shareholders on May 11, 2016
1. ADMINISTRATION
Subject to the express provisions of the Plan, the Administrator has the
authority to interpret the Plan; determine eligibility for and grant Awards;
determine, modify or waive the terms and conditions of any Award; prescribe
forms, rules and procedures (which it may modify or waive); and otherwise do all
things necessary to implement the Plan. Once an Award has been communicated in
writing to a Participant, the Administrator may not, without the Participant’s
consent, alter the terms of the Award so as to materially affect adversely the
Participant’s rights under the Award, unless the Administrator has expressly
reserved the right to do so or pursuant to Section 9.


2. LIMITS ON AWARDS UNDER THE PLAN
a. NUMBER OF SHARES. Subject to adjustments as provided in Section 5, the total
number of shares of Stock subject to Awards granted under the Plan, in the
aggregate, may not exceed 6,116,000 (the “Fungible Pool Limit”), which includes
(A) a reserve of 2,467,000 shares of Stock remaining available for issuance
under the 2007 Plan as in effect prior to the Effective Date and (B) an increase
of 3,649,000 shares of Stock, as approved by the Board, subject to approval by
the stockholders of the Company. Each share of Stock issued or to be issued in
connection with any Full-Value Award shall be counted against the Fungible Pool
Limit as 2.3 Fungible Pool Units. Stock Options, SARs and other Awards that do
not deliver the full value at grant thereof of the underlying shares of Stock
and that expire no more than seven (7) years from the date of grant shall be
counted against the Fungible Pool Limit as one (1.0) Fungible Pool Unit. (For
these purposes, the number of shares of Stock taken into account with respect to
a SAR shall be the number of shares of Stock underlying the SAR at grant (i.e.,
not the final number of shares of Stock delivered upon exercise of the SAR)).
For purposes of the preceding sentence, shares that have been forfeited or
cancelled in accordance with the terms of the applicable Award shall not be
considered to have been delivered under the Plan, but shares held back in
satisfaction of the exercise price or tax withholding requirements from shares
that would otherwise have been delivered pursuant to an Award will be considered
to have been delivered under the Plan. In addition, shares of Stock that have
been repurchased by the Company with proceeds obtained in connection with the
exercise of outstanding Awards shall not be added into the pool of available
shares. Any shares of Stock that again become available for grant pursuant to
this Section 2.a shall be added back to the pool of available shares. For
purposes of clarity, in calculating the number of shares of Stock remaining
under the Fungible Pool Limit, the Administrator will not increase the number of
available Fungible Pool Units for shares of Stock delivered under an Award (i.e.
previously acquired Shares tendered by the Participant in payment of the
exercise price or of withholding taxes). The Administrator shall determine the
appropriate methodology for calculating the number of shares of Stock issued
pursuant to the Plan.
b. TYPE OF SHARES. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the Company
and held in treasury. No fractional shares of Stock will be delivered under the
Plan.
c. CERTAIN SHARE LIMITS. The maximum number of shares of Stock for which Stock
Options may be granted to any person annually from and after adoption of the
Plan and prior to March 28, 2026, the maximum number of shares of Stock subject
to SARs granted to any person annually during such period and the aggregate
maximum number of shares of Stock subject to other Awards that may be delivered
(or the value of which may be paid) to any person annually during such period
shall each be 2,000,000, subject to adjustments as provided in Section 5. For
purposes of the preceding sentence, the repricing of a Stock Option or SAR shall
be treated as a new grant to the extent required under Section 162(m), PROVIDED,
no such repricing shall be permitted except in accordance with Section 4.a(10)
of this Plan. Each person eligible to participate in the Plan shall be eligible
to receive Awards covering up to the full number of shares of Stock then
available for Awards under the Plan. No Awards may be granted under the Plan
after March 28, 2026, but previously granted Awards may extend beyond that date.


1
    

--------------------------------------------------------------------------------




d. OTHER AWARD LIMITS. No more than $3,000,000 may be paid to any individual
with respect to any Cash Performance Award (other than an Award expressed in
terms of shares of Stock or units representing Stock, which shall instead be
subject to the limit set forth in Section 2.c above). In applying the dollar
limitation of the preceding sentence: (A) multiple Cash Performance Awards to
the same individual that are determined by reference to performance periods of
one year with or within the same fiscal year of the Company shall be subject in
the aggregate to one limit of such amount, and (B) multiple Cash Performance
Awards to the same individual that are determined by reference to one or more
multi‑year performance periods ending in the same fiscal year of the Company
shall be subject in the aggregate to a separate limit of such amount.
e. NON-EMPLOYEE DIRECTOR LIMIT. The aggregate grant date fair value (determined
as of the date of grant) of (A) any Award granted under the Plan to an
individual upon becoming a non-employee member of the Board of Directors
(“Initial Non-Employee Director Grant”) shall not exceed $800,000 and (B) all
Awards granted under the Plan to any individual non-employee member of the Board
of Directors during any one-year term (excluding an Initial Non-Employee
Director Grant) shall not exceed $600,000.


3. ELIGIBILITY AND PARTICIPATION
The Administrator will select Participants from among those key Employees,
directors and other individuals or entities providing services to the Company or
its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and its
Affiliates. Eligibility for ISOs is further limited to those individuals whose
employment status would qualify them for the tax treatment described in Sections
421 and 422 of the Code.


4. RULES APPLICABLE TO AWARDS


a. ALL AWARDS


(1) TERMS OF AWARDS. All Awards of Stock Options and SARs granted hereunder
shall have a term of not to exceed seven (7) years from the date of grant. The
Administrator shall determine all other terms of all Awards subject to the
limitations provided herein.
(2) PERFORMANCE CRITERIA. Where rights under an Award depend in whole or in part
on satisfaction of Performance Criteria, actions by the Company that have an
effect, however material, on such Performance Criteria or on the likelihood that
they will be satisfied will not be deemed an amendment or alteration of the
Award.
(3) ALTERNATIVE SETTLEMENT. The Company may at any time extinguish rights under
an Award in exchange for payment in cash, Stock (subject to the limitations of
Section 2) or other property on such terms as the Administrator determines,
PROVIDED the holder of the Award consents to such exchange, PROVIDED FURTHER, no
such exchange will be made where the cash, Stock or property to be received has
a fair market value greater than the Award being extinguished, or where any such
exchange would violate Section 4.a(10) of this Plan or would cause a Performance
Award that is intended to qualify for the performance‑based compensation
exception under Section 162(m) to fail to so qualify.
(4) TRANSFERABILITY OF AWARDS. Awards may not be transferred other than by will
or by the laws of descent and distribution and during a Participant’s lifetime
an Award requiring exercise may be exercised only by the Participant (or in the
event of the Participant’s incapacity, the person or persons legally appointed
to act on the Participant’s behalf).
(5) VESTING, ETC. Without limiting the generality of Section 1, the
Administrator may determine the time or times at which an Award will vest (i.e.,
become free of forfeiture restrictions) or become exercisable and the terms on
which an Award requiring exercise will remain exercisable. Unless otherwise
provided by Section 4.e with respect to Performance Awards or if the
Administrator expressly provides otherwise:
(A) immediately upon the cessation of a Participant’s employment or other
service relationship with the Company and its Affiliates, all Awards (other than
Stock Options and SARs) held by the Participant (or by a permitted transferee
under Section 4.a(4)) immediately prior to such cessation of employment or other
service relationship will be forfeited if not then vested and, where
exercisability is relevant, will cease to be exercisable;


2
    

--------------------------------------------------------------------------------




(B) except as provided in (C) and (D) below, all Stock Options and SARs held by
a Participant (or by a permitted transferee under Section 4.a(4)) immediately
prior to the cessation of the Participant’s employment or other service
relationship for reasons other than Disability or death, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 4.a(5), and
shall thereupon terminate;
(C) all Stock Options and SARs held by a Participant (or by a permitted
transferee under Section 4.a(4)) immediately prior to the Participant’s
Disability or death, to the extent then exercisable, will remain exercisable for
the lesser of (i) the one‑year period ending with the first anniversary of the
Participant’s Disability or death or (ii) the period ending on the latest date
on which such Stock Option or SAR could have been exercised without regard to
this Section 4.a(5), and shall thereupon terminate; and
(D) all Stock Options and SARs held by a Participant (or by a permitted
transferee of the Participant under Section 4.a(4)) whose cessation of
employment or other service relationship is determined by the Administrator in
its sole discretion to result from reasons which cast such discredit on the
Participant as to justify immediate termination of the Award shall immediately
terminate upon such cessation.
Unless the Administrator expressly provides otherwise, a Participant’s
“employment or other service relationship with the Company and its Affiliates”
will be deemed to have ceased, in the case of an employee Participant, upon
termination of the Participant’s employment with the Company and its Affiliates
(whether or not the Participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any other Participant, when the service
relationship in respect of which the Award was granted terminates (whether or
not the Participant continues in the service of the Company or its Affiliates in
some other capacity).
(6) TAXES. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements. For the
avoidance of doubt, Stock may be tendered or held back by the Company in excess
of the minimum amount required to be withheld for Federal, state, and local
taxes.
As provided in Section 2.a of this Plan, in the event shares of Stock are held
back from an Award in satisfaction of tax withholding requirements, such shares
will nonetheless be considered to have been delivered under the Plan.
(7) DIVIDEND EQUIVALENTS, ETC. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to any Full Value Award if and in such manner as it deems
appropriate.
(8) RIGHTS LIMITED. Nothing in the Plan shall be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a shareholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of the Company or Affiliate to the Participant. No Participant or other person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants under the Plan. The terms
and conditions of Awards need not be the same with respect to each recipient.
Any Award granted under the Plan shall be a one-time Award that does not
constitute a promise of future grants. Any Award granted under the Plan shall
not be a part of a Participant’s base salary or wages and will not be taken into
account in determining any other employment-related rights such Participant may
have, such as rights to pension or severance pay. The Company, in its sole
discretion, maintains the right to make available future grants under the Plan.
Unless stated herein, no Participant or other person shall acquire any rights,
remedies, benefits or obligations. Nothing contained in the Plan shall prevent
the Company from adopting or continuing in effect other or additional
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases. Neither the Plan nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company pursuant to an Award, such right shall be no greater than the right
of any unsecured general creditor of the Company.
(9) SECTION 162(m). The Administrator in its discretion may grant Performance
Awards that are intended to qualify for the performance‑based compensation
exception under Section 162(m) and Performance Awards that are not intended so
to qualify. In the case of an Award intended to be eligible for the
performance‑based compensation exception under Section 162(m), the Plan and such
Award shall be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception. In the case of a
Performance Award intended to qualify as performance‑based for the purposes of
Section 162(m), except as otherwise permitted by the regulations at Treas. Regs.
Section 1.162‑27: (i) the


3
    

--------------------------------------------------------------------------------




Administrator shall pre-establish in writing one or more specific Performance
Criteria no later than 90 days after the commencement of the period of service
to which the performance relates (or at such earlier time as is required to
qualify the Award as performance‑based under Section 162(m)); (ii) payment of
the Award shall be conditioned upon prior certification by the Administrator
that the Performance Criteria have been satisfied; and (iii) if the Performance
Criteria with respect to the Award are not satisfied, no other Award shall be
provided in substitution of the Performance Award. The provisions of this
Section 4.a(9) shall be construed in a manner that is consistent with the
regulations under Section 162(m).
(10) OPTION AND SAR REPRICING. Options and SARs may not be repriced, or replaced
with any other award (including full-value awards), or repurchased for cash
without the approval of the shareholders of the Company.
(11) FORFEITURE/CLAWBACK. The Committee may determine that any Award under this
Plan shall be subject to provisions for the forfeiture and/or reimbursement of
all amounts received in connection with an Award in the event of breach of
noncompetition, nonsolicitation or confidentiality agreements. All Awards
granted under this Plan are subject to recoupment, to the extent applicable,
under the Company’s Corporate Governance Guidelines, as may be revised from time
to time, and/or any other recoupment, clawback or similar policy that may be
approved by the Board or any committee thereof. Notwithstanding any other
provision of this Plan, a Participant shall be required to reimburse the Company
amounts received in connection with an Award to the extent required under
Section 304 of the Sarbanes-Oxley Act of 2002 and Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010.
(12) STOCK OWNERSHIP GUIDELINES/HOLDING PERIODS. The Committee may require that
any Stock acquired by a Participant in connection with an Award granted under
this Plan shall be subject to stock ownership guidelines, a minimum holding
period or similar requirement under which a Participant shall not be permitted
to transfer, sell, pledge, hedge, hypothecate or otherwise dispose of any such
Stock.


b. AWARDS REQUIRING EXERCISE


(1) TIME AND MANNER OF EXERCISE. Unless the Administrator expressly provides
otherwise, (a) an Award requiring exercise by the holder will not be deemed to
have been exercised until the Administrator receives a written notice of
exercise (in a form acceptable to the Administrator) signed by the appropriate
person and accompanied by any payment required under the Award or adequate
provision therefore, as set forth in Section 4.b(3); and (b) if the Award is
exercised by any person other than the Participant, the Administrator may
require satisfactory evidence that the person exercising the Award has the right
to do so.
(2) EXERCISE PRICE. The Administrator shall determine the exercise price of each
Stock Option and SAR; PROVIDED, that each Stock Option and SAR must have an
exercise price that is not less than the fair market value of the Stock subject
to the Stock Option and SAR, determined as of the date of grant. An ISO granted
to an Employee described in Section 422(b)(6) of the Code must have an exercise
price that is not less than 110% of such fair market value.
(3) PAYMENT OF EXERCISE PRICE, IF ANY. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: (a) all payments will be
by cash or check acceptable to the Administrator, or, if so permitted by the
Administrator (with the consent of the optionee of an ISO if permitted after the
grant), (i) through the delivery of shares of Stock which have been outstanding
for at least six months (unless the Administrator approves a shorter period) and
which have a fair market value equal to the exercise price, (ii) by delivery of
a promissory note of the person exercising the Award to the Company, payable on
such terms as are specified by the Administrator, (iii) if the Stock is publicly
traded, by delivery of an unconditional and irrevocable undertaking by a broker
to deliver promptly to the Company sufficient funds to pay the exercise price,
or (iv) by any combination of the foregoing permissible forms of payment; and
(b) where shares of Stock issued under an Award are part of an original issue of
shares, the Award shall require an exercise price equal to at least the par
value of such shares.
(4) GRANT OF STOCK OPTIONS. Each Stock Option awarded under the Plan shall be
deemed to have been awarded as a non‑ISO (and to have been so designated by its
terms) unless the Administrator expressly provides for ISO treatment that the
Stock Option is to be treated as an ISO.


c. AWARDS NOT REQUIRING EXERCISE




4
    

--------------------------------------------------------------------------------




Awards of Restricted Stock and Unrestricted Stock may be made in return for
either (1) services determined by the Administrator to have a value not less
than the par value of the Awarded shares of Stock, or (2) cash or other property
having a value not less than the par value of the Awarded shares of Stock plus
such additional amounts (if any) as the Administrator may determine payable in
such combination and type of cash, other property (of any kind) or services as
the Administrator may determine.


d. AWARDS OF FULL-VALUE AWARDS


Notwithstanding Section 4.a(5) of this Plan, (1) Full-Value Awards that are not
Performance Awards to Participants other than non-employee members of the Board
of Directors shall vest (i.e., become free of forfeiture restrictions) over a
period of time at least three years or more from the date of grant, and (2)
Full-Value Awards that are Performance Awards shall be subject to the attainment
of Performance Criteria which require at least 12 months to achieve; PROVIDED,
however that Full-Value Awards that are not Performance Awards that aggregate
not more than 5% of the number of shares reserved for issuance under the Plan
may be awarded without the vesting requirements set forth in clauses (1) and
(2). For purposes of clarity, Full-Value Awards issued to non-employee members
of the Board of Directors will not be included in determining whether the 5%
threshold in the prior sentence has been achieved.


e. PERFORMANCE AWARDS


Performance Awards may be granted to Participants as follows:
(1) Prior to the grant of any Performance Award, the Administrator shall
establish for each such award (i) performance levels at which 100% of the award
shall be earned and a range (which need not be the same for all awards) within
which greater and lesser percentages shall be earned and (ii) a performance
period (which shall not be less than 12 months) which shall be determined at
time of grant.
(2) With respect to the performance levels to be established pursuant to
paragraph 4.e(1), the specific measures for each grant shall be established by
the Administrator at the time of such grant. In creating these measures, the
Administrator may establish the specific goals based upon or relating to any
Performance Criteria (as defined below).
(3) Except as otherwise provided in paragraph 4.e(5), the percentage of each
Performance Award to be distributed to an employee shall be determined by the
Administrator on the basis of the performance levels established for such award
and on the basis of individual performance in satisfaction of the Performance
Award during such period. Any Performance Award, as determined and adjusted
pursuant to this paragraph and paragraphs 4.e.(5-8) is herein referred to as a
“Final Award”. No distribution of any Final Award (or portion thereof) shall be
made if the minimum performance level applicable to the related Performance
Award is not achieved during the applicable performance period or, unless
otherwise determined by the Administrator, if the employment of the employee to
whom the related Performance Award was granted shall terminate for any reason
whatsoever (including Disability and death) within 12 months after the date the
Performance Award was granted.
(4) All Final Awards which have vested in accordance with the provisions of
paragraphs 4.e.(5-10) shall be granted as soon as practicable following the end
of the related vesting period. Final awards shall be granted in the form of
Restricted Stock, Unrestricted Stock, Deferred Stock, Cash Performance Awards,
or cash or any combination thereof, as the Administrator shall determine.
(5) Payment of any Final Award (or portion thereof) to an individual employee
shall be subject to the continued rendering of services as an employee (unless
this condition is waived by the Administrator). If the Administrator shall
determine that such employee has failed to satisfy such conditions precedent,
all Performance Awards granted to such employee which have not become Final
Awards, and all Final Awards which have not been paid pursuant to paragraph
4.e(10) shall be immediately canceled. Upon termination of an employee’s
employment other than by Disability or death (whether such termination is before
or after a Performance Award shall have become a Final Award), the Administrator
may, but shall not in any case be required to, waive the condition precedent of
continuing to render services.
(6) If, upon termination of an employee’s employment prior to the end of any
performance period for a reason other than Disability or death, the
Administrator shall determine to waive the condition precedent of continuing to
render services as provided in paragraph 4.e(5), the Performance Award granted
to such employee with respect to such performance period shall be reduced pro
rata based on the number of months remaining in the performance period after the
month of such termination


5
    

--------------------------------------------------------------------------------




and such awards will be paid at the time they would have been paid absent an
employment termination, unless otherwise determined by the Administrator or
provided for in an award agreement. The Final Award for such employee shall be
determined by the Administrator (i) on the basis of the performance levels
established for such award (including the minimum performance level) and the
performance level achieved through the end of the performance period and (ii) in
the discretion of the Administrator, on the basis of individual performance
during the period prior to such termination. A qualifying leave of absence,
determined in accordance with procedures established by the Administrator, shall
not be deemed to be a termination of employment but, except as otherwise
determined by the Administrator, the employee’s Performance Award will be
reduced pro rata based on the number of months during which such person was on
such leave of absence during the performance period. A Performance Award shall
not vest during a leave of absence granted an employee for local, state,
provincial, or federal government service.
(7) Upon termination of an employee’s employment by reason of Disability or
death prior to the end of any performance period, the Performance Award granted
to such employee with respect to such performance period, except as otherwise
provided in paragraph 4.e(3), shall be reduced pro rata based on the number of
months remaining in the performance period after the month of such employee’s
Disability or death. The percentage of the reduced Performance Award to be
distributed to such employee shall be determined by the Administrator (i) on the
basis of the performance levels established for such award (including the
minimum performance level) and the performance level achieved through the end of
the fiscal year during which such employee became Disabled or died and (ii) in
the discretion of the Administrator, on the basis of individual performance
during the applicable period. Such Final Awards will immediately vest and be
paid as promptly as practicable.
(8) If an employee is promoted during the performance period with respect to any
Performance Award, such Performance Award may, in the discretion of the
Administrator, be increased to reflect such employee’s new responsibilities.
(9) Performance Awards that have become Final Awards may be subject to a vesting
schedule established by the Administrator. Except as otherwise provided in this
Plan, no Final Award (or portion thereof) subject to a vesting schedule shall be
paid prior to vesting and the unpaid portion of any Final Award shall be subject
to the provisions of paragraph 4.e(5). The Administrator shall have the
authority to modify a vesting schedule as may be necessary or appropriate in
order to implement the purposes of this Plan.
(10) No holder of a Performance Award shall have any rights to dividends or
interest or other rights of a stockholder with respect to a Performance Award
prior to such Performance Award’s becoming a Final Award.
(11) To the extent that any employee, former employee, or any other person
acquires a right to receive payments or distributions under this Plan with
respect to a Performance Award, such right shall be no greater than the right of
a general unsecured creditor of the Company. All payments and distributions to
be made hereunder shall be paid from the general assets of the Company. Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any employee, former employee, or any other
person.


5. EFFECT OF CERTAIN TRANSACTIONS
a. MERGERS, ETC. Other than in connection with Awards that are denominated and
subject to settlement in cash, Awards shall not vest in connection with a
Covered Transaction unless such Covered Transaction is accompanied by a “double
trigger event”. For this purpose, a “double trigger event” occurs in connection
with a Covered Transaction if (i) the Award is not appropriately assumed nor an
equivalent award substituted by the surviving, continuing, successor or
purchasing company or other business entity or parent thereof, as the case may
be, (ii) cash or cash equivalents are the sole or primary form of consideration
to be received by the shareholder of the Company or (iii) at the time of, or
within 12 months following the Covered Transaction, the Participant incurs a
termination of employment without Cause or for Good Reason.
Upon a Covered Transaction “double trigger event”: (i) in the case of a Stock
Option or SAR, the Stock Option or SAR shall become fully vested and exercisable
immediately upon the occurrence of the double trigger event; (ii) in the case of
Restricted Stock, Deferred Stock or restricted stock units (in each case other
than an award of Restricted Stock, award of Deferred Stock or award of
restricted stock units that is a Performance Award), the restriction period
shall lapse and the Restricted Stock, Deferred Stock or restricted stock unit
(as applicable) shall fully vest immediately upon the occurrence of the double
trigger event; and (iii) in the case of a Performance Award, payment under the
Award shall be subject to the terms set forth in the applicable award agreement.


6
    

--------------------------------------------------------------------------------




b.CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK
(1) BASIC ADJUSTMENT PROVISIONS. In the event of a stock dividend, stock split
or combination of shares, recapitalization or other change in the Company’s
capital structure, the Administrator will make appropriate adjustments to the
maximum number of shares that may be delivered under the Plan under Section 2.a
and to the maximum share limits described in Section 2.c, and will also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Awards then outstanding or subsequently granted, any exercise prices
relating to Awards and any other provision of Awards affected by such change.
(2) CERTAIN OTHER ADJUSTMENTS. The Administrator may also make adjustments of
the type described in paragraph (1) above to take into account distributions to
common stockholders other than those provided for in Section 5.a and 5.b (1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder; PROVIDED, that no such adjustment shall be made
to the maximum share limits described in Section 2.c, or otherwise to an Award
intended to be eligible for the performance‑based exception under Section
162(m), except to the extent consistent with that exception, nor shall any
change be made to ISOs except to the extent consistent with their continued
qualification under Section 422 of the Code.
(3) CONTINUING APPLICATION OF PLAN TERMS. References in the Plan to shares of
Stock shall be construed to include any stock or securities resulting from an
adjustment pursuant to Section 5.b(1) or 5.b(2) above.


6. LEGAL CONDITIONS ON DELIVERY OF STOCK
The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until the Company’s counsel has approved all legal matters in
connection with the issuance and delivery of such shares; if the outstanding
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and all conditions
of the Award have been satisfied or waived. If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company may
require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock.


7. AMENDMENT AND TERMINATION
The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, or may at any
time terminate the Plan as to any further grants of Awards; PROVIDED, that
(except to the extent expressly required or permitted by the Plan) no such
amendment will, without the approval of the stockholders of the Company,
effectuate a change for which stockholder approval is required under the rules
of the New York Stock Exchange (which includes any “material revision” as
defined under the rules of the New York Stock Exchange) or in order for the Plan
to continue to qualify under Section 422 of the Code, for Awards to be eligible
for the performance‑based exception under Section 162(m) of the Code and to have
an Award comply with, or avoid adverse consequences under, Section 409A of the
Code.


8. NON‑LIMITATION OF THE COMPANY’S RIGHTS
The existence of the Plan or the grant of any Award shall not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.


9. COMPLIANCE WITH APPLICABLE LAW
If any provision of the Plan or any applicable award agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to
any person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the applicable award agreement, such provision shall be
stricken as to such jurisdiction, person or Award, and the remainder of the Plan
and any such applicable award agreement shall remain in full force and effect.


7
    

--------------------------------------------------------------------------------






10. DATA PRIVACY
The Company, any Affiliate and Committee may collect, process, transmit and
store, in any form whatsoever, any data of a professional or personal nature
described in the Plan, the applicable award agreement and any other grant or
plan administration materials by and among, as applicable, the Company or any
Affiliate that is necessary, in the discretion of the Company or any Affiliate,
for the purposes of implementing, administering and managing the Participant’s
participation in the Plan. The Company and any Affiliate may share such
information with any third party in any country, including any trustee,
registrar, administrative agent, broker, stock plan service provider or any
other person assisting the Company with the implementation, administration, and
management of the Awards and the Plan. The Company, any Affiliate, the Committee
and any possible recipients described herein may receive, possess, use, retain
and transfer the data in electronic or other form, for the sole purpose
described herein. The Participant may refuse to provide consent or
authorization, or may withdraw such consent or authorization, regarding the
matters described in this Section 10; PROVIDED, however, that such refusal or
withdrawal may affect the Participant’s ability to participate in the Plan.


11. GOVERNING LAW
The Plan shall be construed in accordance with the laws of The Commonwealth of
Massachusetts without reference to principles of conflicts of laws.


12. DEFINED TERMS.
The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:
“2007 Plan”. The Charles River Laboratories International, Inc. 2007 Incentive
Plan as from time to time amended and in effect.
“ADMINISTRATOR”: The Board or, if one or more has been appointed, the Committee.
With respect to ministerial tasks deemed appropriate by the Board or Committee,
the term “Administrator” shall also include such persons (including Employees)
to whom the Board or Committee shall have delegated such tasks.
“AFFILIATE”: Any corporation or other entity owning, directly or indirectly, 50%
or more of the outstanding Stock of the Company, or in which the Company or any
such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.
“AWARD”: Any or a combination of the following (which shall include any Final
Award with respect to the following):
(i) Stock Options.
(ii) SARs.
(iii) Restricted Stock.
(iv) Unrestricted Stock.
(v) Deferred Stock.
(vi) Cash Performance Awards.
(vii) Other Performance Awards.
“BOARD”: The Board of Directors of the Company.
“CASH PERFORMANCE AWARD”: A Performance Award payable in cash. The right of the
Company under Section 4.a(3) (subject to the consent of the holder of the Award
as therein provided) to extinguish an Award in exchange for cash or the exercise
by the Company of such right shall not make an Award otherwise not payable in
cash a Cash Performance Award.
“CAUSE”: Unless otherwise provided for in a Participant’s written agreement with
the Company, “Cause”” for termination by the Company of the Participant’s
employment shall mean (i) the willful and continued failure by the Participant
to perform the Participant’s duties with the Company, (ii) a substantial and not
de minimis violation of the Company’s Code of Business Conduct and Ethics (and
any successor policy), as the same are in effect from time to time, (iii) the
Participant’s conviction of


8
    

--------------------------------------------------------------------------------




a felony or (iv) engaging in conduct that constitutes a violation of any (x)
confidential agreements with the Company or (y) confidentiality policies
applicable to the Participant.
“CODE”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.
“COMMITTEE”: One or more committees of the Board (including any subcommittee
thereof) appointed or authorized to make Awards and otherwise to administer the
Plan. In the case of Awards granted to executive officers of the Company, except
as otherwise permitted by the regulations at Treas. Regs. Section 1.162‑27, the
Committee shall be comprised solely of two or more outside directors within the
meaning of Section 162(m).
“COMPANY”: Charles River Laboratories International, Inc.
“COVERED TRANSACTION”: Any of (i) a consolidation, merger or other transaction
which results in any individual, entity or “group” (within the meaning of
section 13(d) of the Securities Exchange Act of 1934) acquiring the beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
directly or indirectly of more than 50% of either the then outstanding shares of
common stock of the Company or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors, (ii) at any time during a period of 12 consecutive months,
individuals who at the beginning of such period constituted the Board and any
new member of the Board whose election or nomination for election was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was so approved, cease for any reason to constitute a
majority of members of the Board, (iii) a sale or transfer of all or
substantially all the Company’s assets, or (iv) a dissolution or liquidation of
the Company.
“DEFERRED STOCK”: A promise to deliver Stock, other securities or other property
in the future on specified terms to a Participant (including, for the avoidance
of doubt, a director of the Company).
“DISABILITY”. With respect to any Participant, “disability” as defined in such
Participant’s employment agreement, if any, or if not so defined, except as
otherwise provided in such Participant’s award agreement:
(i) a Participant’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or
(ii) a Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under the
Company’s accident and health plan.
“EMPLOYEE”: Any person who is employed by the Company or an Affiliate.
“FULL-VALUE AWARD”: an Award other than an Option or SAR, and which is settled
by the issuance of shares of Stock or the value of the stated number of shares
in cash.
“FUNGIBLE POOL UNIT”: the measuring unit used for purposes of the Plan, as
specified in Section 2, to determine the number of Shares which may be subject
to Awards hereunder, which shall consist of Shares in the proportions (ranging
from 1.0 to 2.3) as set forth in Section 2.a.
“GOOD REASON”: Unless otherwise provided for in a Participant’s written
agreement with the Company, Good Reason for termination by the Participant of
the Participant’s employment shall mean the occurrence (without the
Participant’s express written consent) of any one of the following acts by the
Company, or failures by the Company to act, unless in the case of any act or
failure to act described in paragraph (i), (iii) or (iv) below, such act or
failure to act is corrected prior to the date of termination:
(i) the assignment to the Participant of any duties inconsistent with the
Participant’s position and responsibilities as in effect immediately prior to
the Covered Transaction;
(ii) a reduction by the Company in the Participant’s annual base salary as in
effect on the date of the Covered Transaction;
(iii) the failure by the Company to continue in effect any compensation plan in
which the Participant participates immediately prior to the Covered Transaction
which is material to the Participant’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Participant’s participation therein (or in a substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Participant’s participation relative to other
participants, as existed at the time of the Covered Transaction;


9
    

--------------------------------------------------------------------------------




(iv) the failure by the Company to continue to provide the Participant with
benefits substantially similar to those enjoyed by the Participant under any of
the Company’s pension, life insurance, medical, health and accident, or
disability plans in which the Participant was participating at the time of the
Covered Transaction, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Participant of any material fringe benefit enjoyed by the Participant at the
time of the Covered Transaction, or the failure by the Company to provide the
Participant with the number of paid vacation days to which the Participant is
entitled on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy in effect at the time of the Covered
Transaction; or
(v) the Company’s requiring the Participant to relocate to an office or location
more than fifty (50) miles distant from the office or location at which the
Participant was based immediately prior to the date of termination.
“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code.
“PARTICIPANT”: An Employee, director or other person providing services to the
Company or its Affiliates who is granted an Award under the Plan.
“PERFORMANCE AWARD”: An Award subject to Performance Criteria (including any
Award that is a Final Award distributed in satisfaction of the vesting of a
Performance Award that was subject to Performance Criteria).
“PERFORMANCE CRITERIA”: Specified criteria the satisfaction of which is a
condition for the exercisability, vesting or full enjoyment of an Award. For
purposes of Performance Awards that are intended to qualify for the
performance‑based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any or a subcomponent of any of the following (determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof): (i)
sales; revenues; assets; liabilities; costs; expenses; net income; operating
income; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, amortization or other items, whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit rating; market share; earnings per share; operating profit or
net operating profit; capital expenditures; cash flow; working capital
requirements; stock price; regulatory body approval for commercialization of a
product; stockholder return; sales, contribution or gross margin, of particular
products or services; particular operating or financial ratios; customer
acquisition, expansion and retention; or any combination of the foregoing; or
(ii) acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin‑offs, split‑ups and the like; reorganizations;
recapitalizations, restructurings, financings (issuance of debt or equity) and
refinancings; transactions that would constitute a change of control; or any
combination of the foregoing. A Performance Criterion measure and targets with
respect thereto determined by the Administrator need not be based upon an
increase, a positive or improved result or avoidance of loss.
“PLAN”: The Charles River Laboratories International, Inc. 2016 Incentive Plan
as from time to time amended and in effect.
“PREEXISTING PLANS”: Any plan of the Company or its predecessors in existence at
or prior to the Effective Date under which equity, equity-based or performance
cash awards were granted, including, without limitation, the following: (1) the
2007 Plan. For the purposes of this definition, “preexisting plans” shall not
refer to the Company’s Executive Incentive Compensation Plan (EICP).
“RESTRICTED STOCK”: An Award of Stock subject to restrictions requiring that
such Stock be redelivered to the Company if specified conditions are not
satisfied.
“SECTION 162(m)”: Section 162(m) of the Code.
“SARS”: Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.
“STOCK”: Common Stock of the Company.
“STOCK OPTIONS”: Options entitling the recipient to acquire shares of Stock upon
payment of the exercise price.
“UNRESTRICTED STOCK”: An Award of Stock not subject to any restrictions under
the Plan.


13. SECTION 409A OF THE CODE
To the extent applicable, Awards granted under the Plan are intended to comply
with or be exempt from Section 409A of the Code, and the Administrator shall
interpret and administer the Plan in accordance therewith. In addition, any


10
    

--------------------------------------------------------------------------------




provision in this Plan document that is determined to violate the requirements
of Section 409A shall be void and without effect. In addition, any provision
that is required to appear in this Plan document that is not expressly set forth
shall be deemed to be set forth herein, and such Plan shall be administered in
all respects as if such provisions were expressly set forth. The Administrator
shall have the authority unilaterally to accelerate or delay a payment to which
the holder of any Award may be entitled to the extent necessary or desirable to
comply with, or avoid adverse consequences under, Section 409A (including, for
the avoidance of doubt, with regard to an individual deemed to be a “specified
employee” under Section 409A of the Code who has received an amount hereunder
deemed to be “deferred compensation” subject to Section 409A of the Code).
Notwithstanding the foregoing, the Company does not guarantee that this Plan,
any Awards or any payments with respect thereto are in compliance with Section
409A of the Code.


14. EFFECTIVE DATE OF THE PLAN
The Plan shall be effective as of the date of its approval by the Board, subject
to its approval by the stockholders of the Company (the “Effective Date”).


15. AWARDS UNDER PREEXISTING PLANS
Upon approval of the Plan by stockholders of the Company as contemplated under
Section 14, no further awards shall be granted under the Preexisting Plans;
PROVIDED, however, that any shares that have been forfeited, cancelled or
otherwise not delivered in accordance with the terms of the applicable award
under a Preexisting Plan may be subsequently again awarded in accordance with
the terms of the Plan. For purposes of clarity, the number of shares that relate
to an Award under the Preexisting Plans is the maximum number of shares that can
be delivered with respect to such Award. 


11
    